Citation Nr: 9933643	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  97-33 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
pulmonary embolism, claimed as secondary to service-connected 
disabilities.

2.  Entitlement to an increased rating for instability of the 
left knee, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for instability of the 
right knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from June 1955 to May 
1959 and from August 1983 to October 1996.

The instant appeal as to the pulmonary embolism claim arose 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida, which denied a claim for service 
connection for that disorder.  The instant appeal as to the 
increased rating claims arose from a November 1997 rating 
decision which denied claims for increased ratings for 
instability of the left and right knee.

Pursuant to a request in his December 1997 substantive 
appeal, the veteran was scheduled for a VA Travel Board 
hearing in May 1999.  He failed to report for that hearing; 
however, in a June 1999 written statement, he indicated that 
he wanted to cancel his requested hearing.  See 38 C.F.R. 
§ 20.704(e) (1999).


FINDINGS OF FACT

1.  The veteran is service-connected for hypertension and for 
instability of the left and right knee.

2.  Private medical records show that the veteran was found 
to have a pulmonary embolism in December 1996.

3.  Two statements, one from a private physician and one from 
a military physician, indicate that knee braces used for the 
treatment of his service-connected bilateral knee disorder 
may have contributed to his venous thrombosis of the lower 
extremities and the pulmonary embolism which resulted 
therefrom.

4.  The veteran's service-connected instability of the left 
knee is currently not manifest.

5. The veteran's service-connected instability of the right 
knee is currently not manifest.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a pulmonary embolism is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  

2.  The criteria for a rating in excess of 20 percent for 
instability of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).

3.  The criteria for a rating in excess of 20 percent for 
instability of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claim

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a direct service connection claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Secondary service connection claims like the instant case 
must also be well grounded.  38 U.S.C.A. § 5107(a); Locher v. 
Brown, 9 Vet. App. 535, 538 (1996); Jones v. Brown, 7 Vet. 
App. 134, 136-38 (1994).  In order for a secondary service 
connection claim to be well grounded, there must be evidence 
that the disability claimed is proximately due to or the 
result of a service-connected disease.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.310(a) (1999); Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The aforementioned requirements are satisfied in this case.  
A July 1997 rating decision granted service connection for 
instability of the left and right knee; private treatment 
records from December 1996 to July 1997 show that the veteran 
was diagnosed with and treated for a pulmonary embolism; and 
two statements, one from a private physician dated in 
September 1997 and one from a military physician, dated in 
March 1998, indicate that knee braces used for the treatment 
of his service-connected bilateral knee disorder may have 
contributed to his venous thrombosis of the lower extremities 
and the pulmonary embolism which resulted therefrom.

Increased rating claims

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented claims which are 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A VA examination was performed pursuant to the appellant's 
claim for benefits, and post-service private and military 
treatment records were developed.  Also, all available 
service medical records have been obtained.  He has not 
asserted that there are any missing, relevant records.  For 
these reasons, the Board finds that VA's duty to assist the 
appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

Service connection for instability of the left and right knee 
was granted in a July 1997 rating decision, and a 20 percent 
disability evaluation was assigned for each knee.  The 20 
percent disability evaluations have been confirmed and 
continued to the present time.

The Board has reviewed post-service private and military 
treatment records and physician's statements dated from 
December 1996 to March 1998.  These records do not show 
complaints, treatment, or diagnosis referable to instability 
of either knee.  

In October 1997 the veteran underwent a VA examination of the 
knees.  The veteran reported episodes of the knee giving way.  
However, the Lachman's and anterior drawer sign tests were 
negative, and the collateral ligaments were stable to stress 
on physical examination.  The examiner concluded that "no 
evidence of ligamentous instability" was found at the time 
of the examination.  Rather, the examiner attributed the 
veteran's complaints of "locking," a catching sensation, 
pain, crepitus, a slight limp, and slight limitation of 
motion to chondromalacia patella with degenerative changes of 
the patellofemoral joint.  X-rays of the knees were normal.

The veteran's instability of the knees is currently rated 20 
percent disabling for each knee under Diagnostic Code (DC) 
5257 for other impairment of the knee, namely recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  A 20 percent rating under this 
Diagnostic Code is warranted where there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.  Id.  

In reviewing the evidence of record, the Board finds that the 
veteran's disability picture of each knee warrants no more 
than the 20 percent evaluation currently assigned pursuant to 
Diagnostic Code 5257 for instability of the knees.  There is 
no objective medical evidence in the record since the veteran 
filed his claim for increase which shows that he has severe 
recurrent subluxation or lateral instability.  The recent 
medical treatment records are silent as to complaints, 
treatment, or diagnosis of instability of either knee.  
Likewise, the VA examination performed pursuant to the 
veteran's claims for increased ratings found "no evidence of 
ligamentous instability" of either knee.

The record shows that the veteran has complained of 
"locking," a catching sensation, pain, crepitus, a slight 
limp, and slight limitation of motion as regards the knees.  
However, the Board notes that his service-connected knee 
disability is specifically limited to instability of the 
knees.  See VAOPGCPREC 23-97 (July 1997) ("[Diagnostic] 
Code 5257 provides for evaluation of instability of the knee 
without reference to limitation of motion."); see also 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (38 C.F.R. § 4.40 
and 4.45, with respect to pain, are not applicable to ratings 
under DC 5257 because DC 5257 is not predicated on loss of 
range of motion); but see Spurgeon v. Brown, 10 Vet. App. 
194, 196 (1997).  He is not service-connected for 
chondromalacia patella or arthritis of the knees.  

Hence, the increased rating claim must be denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim of entitlement to service connection for residuals 
of a pulmonary embolism is well grounded.  To this extent 
only, the appeal is granted.  The claims of entitlement to 
increased ratings for instability of the left and right knee 
are denied.


REMAND

Because the claim of entitlement to service connection for 
residuals of a pulmonary embolism is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran has never had a VA examination as regards 
residuals of a pulmonary embolism.  The Board deems that the 
present record provides an inadequate basis upon which to 
render a decision and that a VA examination which includes a 
review of the evidence of record and provides an opinion as 
to the etiology of any current residuals of a pulmonary 
embolism would assist the Board in its adjudication of this 
claim.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for the pulmonary embolism that has not 
already been made part of the record, and 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  The 
RO should make an effort to ensure that 
all relevant records of VA treatment for 
these conditions have been procured for 
review.  Any additional evidence obtained 
should be associated with the veteran's 
file.

2.  The RO should afford the veteran a VA 
examination.  First, the examiner is 
requested to identify any current 
disability related to the December 1996 
pulmonary embolism.  Second, the examiner 
is requested to provide an opinion 
regarding the relationship between any 
currently diagnosed residuals of the 
pulmonary embolism and the veteran's 
service-connected left and right knee 
disorder.  The examiner is also requested 
to provide an opinion as to the relevance 
of the September 1997 private physician's 
statement and the March 1998 military 
physician's statement.  All tests deemed 
necessary by the examiner should be 
conducted, including diagnostic 
radiography such as X-rays, MRI, and CT 
scans.  The examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
should provide complete rationales for 
all conclusions reached.  The veteran's 
complete claims folder and a copy of this 
remand must be made available to the 
examiner to facilitate a thorough, 
longitudinal review of the evidence.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests, reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

4.  The RO should readjudicate the claim 
for service connection for residuals of a 
pulmonary embolism on the merits, 
considering all of the evidence.  In the 
event that the RO's decision remains 
adverse to the veteran, it should provide 
him and his representative with a 
comprehensive Supplemental Statement of 
the Case.

Following completion of the above action, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.  No action is required of the appellant until he 
receives further notice.  This REMAND is to develop evidence 
and to ensure the appellant is afforded due process of law.  
The Board intimates no opinion as to the final outcome 
warranted as to the issue addressed in this REMAND.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



